Lawrence, Judge:
This is am appeal for a reappraisemeiit of a plastic injection mould, imported from Canada in January 1951.
The case was submitted for decision upon a stipulation of fact in which it was agreed in substance that, on the date of exportation of said mould, there was neither foreign, export, nor United States value for such or similar merchandise and that the cost of production is the proper basis of appraisement. It was further agreed that said cost of production is $420.90 United States currency, net, packed.
Based upon the agreed statement of facts, the court concludes as a matter of law that cost of production,, as that value is defined in section 402(f) of the Tariff Act of 1930 (19 U.S.C. § 1402(f)), is the proper basis of appraisement of the instant merchandise and that said cost of production is $420.90 United States currency, net, packed.
Judgment will issue accordingly.